ERWIN, Judge.
We hold that the trial court committed error by denying the Commission’s motion to dismiss the petition on the grounds that the Commission is without authority to grant the relief requested by the petitioners. The judgment entered below is reversed.
The case sub judice will require us to review the Dam Safety Law of 1967 as amended in keeping with the prayer of relief as requested by the petitioners, to wit:
“Wherefore, Petitioners pray the Court that:
1. It issue its order requiring the Environmental Management Commission to permit the petitioners to intervene in this matter.
2. It require the Environmental Management Commission to hold a hearing where petitioners are accorded due process including the right to be heard, to examine and cross examine witnesses and to present evidence in their own behalf.
3. It issue a stay order, staying the Environmental Management Commission from carrying out the dictates of its *707Dam Safety Order # 77-4 specifically in so far [sic] as said order permits the owners of the dam to breach the dam; and it issue an injunction requiring B & R Associates and Carolina Builders Corporation the owners of the dam to cease and desist from any breach of said removal of said dam or any other alteration of said dam to the detriment of petitioners until the final determination of this matter.”
G.S. 143-215.24 declares the purpose of the Dam Safety Law as follows:
“It is the purpose of this Part to provide for the certification and inspection of dams in the interest of public health, safety, and welfare, in order to reduce the risk of failure of dams; to prevent injuries to persons, damage to property and loss of reservoir storage; and to ensure maintenance of minimum stream flows below such dams of adequate quantity and quality.”
G.S. 143-215.32 grants the following authority to the Commission:
“(b) If the Department upon inspection finds that any dam is not sufficiently strong, or is not maintained in good repair or operating condition, or is dangerous to life or property, or does not satisfy minimum stream-flow requirements, the Department shall cause such evidence to be presented to the Commission and the Commission may issue an order directing the owner or owners of the dam to make at his or her expense maintenance, alterations, repairs, reconstruction, change in construction or location, or removal as may be deemed necessary by the Commission within a time limited by the order, not less than 90 days from the date of issuance of each order, except in the case of extreme danger to the safety of life or property, as provided by subsection (c) of this section.
(c) If at any time the condition of any dam becomes so dangerous to the safety of life or property, in the opinion of the Environmental Management Commission, as not to permit sufficient time for issuance of an order in the manner provided by subsection, (b) of this section, the Environmental Management Commission may immediately take such meas*708ures as may be essential to provide emergency protection to life and property, including the lowering of the level of a reservoir by releasing water impounded or the destruction in whole or in part of the dam or reservoir. The Environmental Management Commission may recover the costs of such measures from the owner or owners by appropriate legal action.”
Petitioner appellees contend that they are entitled to “a full and complete hearing pursuant to a holding by this Court that the Environmental Management Commission does have the authority AND THE RESPONSIBILITY to require the rebuilding of the dam if its removal would damage property and result in the loss of reservoir storage as Petitioners allege.”
The intent of the Legislature controls the interpretation of the statute. State v. Hart, 287 N.C. 76, 213 S.E. 2d 291 (1975). If the language of the statute is clear and unambiguous, judicial construction is not necessary. Its plain and definite meaning controls. Underwood v. Howland, Comr. of Motor Vehicles, 274 N.C. 473, 164 S.E. 2d 2 (1968); Davis v. Granite Corporation, 259 N.C. 672, 131 S.E. 2d 335 (1963).
The statutes before us are clear. The intent of the Legislature in enacting these statutes was to protect the citizens of this State from failures of dams; to prevent injuries to persons, damage to property, and loss of reservoir storage; and to ensure maintenance of minimum stream flow below such dams of adequate quantity and quality.
G.S. 143-215.33(b) provides:
“(b) If an applicant under this Part, or owner of a dam which is the subject of an application, or any landowner whose property would be endangered by failure of a dam, are dissatisfied with any final order or decision of the Environmental Management Commission issued under this Part, he (or they, as the case may be) shall have a right of appeal to the superior court pursuant to the provisions of Article 4 of Chapter 150A of the General Statutes.” (Emphasis added.)
When viewed in context, it is clear that the evils which the act seeks to prevent are evils which ensue from dam failure. It is only in the event that the condition of the dam is such as to pre*709sent a threat of physical damage to surrounding property owners that the Commission is empowered to require owners to repair the dam. See G.S. 143-215.32(b). Since this required condition is not present, we agree with the Commission that the act does not authorize the relief requested by plaintiffs.
We hold that: (1) G.S. 143-215.27, which deals with repair, alteration, or removal of a dam, contains a criterion for original construction only that the design is safe and adequate; (2) G.S. 143-215.27(b) provides for work to begin on repair, alteration, or removal when necessary to safeguard life and property; (3) G.S. 143-215.28(a) sets forth standards by which the Commission will approve or disapprove applications for construction, repair, alteration, or removal; and (4) G.S., Chap. 143, Art. 21, entitled Water and Air Resources, Part 3, Dam Safety Law, does not authorize the Commission to deny a removal of a private washed-out dam by the owners, unless the above criteria are met.
G.S. 143-215.33(b) designates the person or persons who shall have a right to appeal from the Commission to the Superior Court. To us, the statute designates the person who shall have notice of the Commission’s actions and orders. Petitioners are not included within G.S. 143-215.33(b), in that they are not landowners whose property would be endangered by a failure of the dam. The dam in question here was washed out, and the owners of the dam have submitted to the Commission plans to breach the dam and drain the lake by their engineers. Even if the petitioners were entitled to notice, we hold that the relief sought by them is not authorized by the statutes in question.
The judgment appealed from is reversed and remanded. The trial court shall enter judgment dismissing appellees’ petition.
Reversed and remanded.
Judges MARTIN (Robert M.) and MITCHELL concur.